Title: From Alexander Hamilton to William Cooper, 6 September 1802
From: Hamilton, Alexander
To: Cooper, William



New York September 6. 1802
Dear Sir

I congratulate you and myself on your victory over Brockholst. Whether your interest is much promoted by it or not is of small consequence—In the triumph of vanquishing such an enemy. That you know was your principal inducement and I know that you will be willing to pay well for it.
I have been deliberating whether to charge you 200 or 100 pounds for my services in this cause. In fixing upon the latter I am afraid I shall offend you. But I love to show my moderation & therefore whether you are angry or not I will only have One hundred.
This I beg you to remit without delay. I have been building a fine house and am very low in Cash; so that it will be amazingly convenient to me to touch your money as soon as possible.
I wish you many pleasant moments & that you may be able to steer clear of the Court of Errors. I have fought so hard for you that I am entirely exhausted.
Yrs. with great regard

A Hamilton

 